                  UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                    Case Number: 3:18−cr−00022

Carlos Alberto Guajardo
Erika Castillo−Guajardo
Cristian Alexis Guajardo
Gabriel Longoria
Eloy Gonzalez
Camilo Antonio Caridad
Cesar Ramon Flores
Cristian Maciel Rebolledo
Willie James Craig
Navonte Keltrone White
Alejandro Guerra−Balleza
Eliseo Garza−Lopez
Carlos Herrera−Diaz
Jesus Gerardo Martinez
Maria Delpilar Gomez−Rodriguez
Roswell Ozuna−Anzaldua
Juan Francisco Maldonado
Odwin Dodanim Pena
Carlos Omar Pena−Vargas
Rodrigo Celis−Almada
Martin Gerardo Lopez
Victor Hugo Gomez
Emilio Ramon Torres
Joe Roy Cockerham
Tavis Lamar Miller
Larry James Williams
Edwin Manuel Vizcaino
Awni Minaya
Carlos Jovanni Pena, Jr
Maria Delcarmen Hernandez−Mendoza
Deither Osvaldo Tijerina−Schwuchow
Anthony Ramone Compton
Gerardo Garcia
Miriam Alvarez
Maria Guadalupe Garcia−Alvarez
Carlos Lizardi Del Valle
Alfonso Martinez
Franklin Ernesto Martinez−Fernandez
Eliezer Castillo−Martinez
Alex Castillo
Moises Campos−Espinosa
Richard David Ortiz
Daneri Saet Maldonado−Guillen
Rodrigo Rodriguez
Keila Josefina Palomo
Dimitriaus Peterson
Louis Ybarra
Rene Francisco Pena
Darrell Breedlove
Kenneth Roy Johnson
Corey Eugene Lovell
Juan Gonzalez−Cardebas
Oscar Hernandez−Cervantes
Rolindo Hernandez
Gustavo Jimenez
Elmer Alexander Machado




                             NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Jeffrey V Brown
PLACE:
Sixth Floor Courtroom
United States Post Office and Courthouse
601 Rosenberg
Galveston, Texas 77550
DATE: 9/26/2019

TIME: 10:00 AM
TYPE OF PROCEEDING: Status Conference


Date: September 12, 2019
                                                 David J. Bradley, Clerk
